DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
Claims 21-23, 25-30, 32-37, 39, and 40 are pending.
This Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25-30, 32-37, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura (US 20050238172) in view of Ginzburg et al. (US 20050108527) and further in view of Struik (US 20050076197).
As per claims 21, 28, and 35, Tamura discloses a system, medium, and method comprising:

determining, by the first device, a minimum security level based on the received expected security levels from the plurality of second devices (see paragraphs [0161]-[0162] determining the security level common to the terminals); and 
transmitting, by the first device, a data frame to the plurality of second devices using the minimum security level (see paragraphs [0158] and [0162] where the access point communicates with each of the connected terminal with the common security level).
While Tamura determines a minimum security, level based on different devices in the communication there lacks a teaching of including the security level wherein the message security level comprises a security authentication level or a security encryption level.
However, Ginzburg et al. receiving, by a first device, an expected security level from each of a plurality of second devices; determining, by the first device, a common security level based on a security level corresponding to a devices and the received expected security levels from the plurality of second devices, wherein the security level comprises a security authentication level or a security encryption level corresponding to the message (see paragraphs [0025]-[0031] where the AP receives SDLP messages that include encryption methods, i.e. levels, from each of the stations and chooses a common security level).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use all the information for the communication to determine the appropriate security encryption level in the Tamura system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been ensure the data is protected at the appropriate level.
While the modified Tamura and Ginzburg et al. system generally teaches a common encryption level for all transmitted data, i.e. messages, there lacks an explicit recitation of using encryption/authentication levels at the message level.
However, Struik teaches the use of a minimum security level that corresponds to an authentication or encryption level corresponding to the message (see paragraphs [0020]-[0024]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the message based security levels of Struik in the modified Tamura and Ginzburg et al. system.
Motivation to do so would have been to allows the security level to be on a frame-by-frame basis rather than on the basis of a pair of correspondents, therefore providing greater flexibility in organizing communications (see Struik paragraph [0020]).

As per claims 25, 32, and 39, the modified Tamura, Ginzburg et al., and Struik system discloses the minimum security level is determined further based on a transmission security level of the first device and determining the transmission security level based on the plurality of second devices (see Tamura paragraphs [0158]-[0162] where the AP selects a security level based on the current security level applied and the common security levels of the terminals).
As per claims 26, 27, 33, 34, and 40, the modified Tamura, Ginzburg et al., and Struik system discloses transmitting an initial message to the plurality of second devices using an initial security level, wherein the expected security levels are received from the plurality of second devices in response to the initial message (see Tamura paragraph [0160] where the affirmation packet is sent using the current keys and the terminals respond with their security levels).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 21-23, 25-30, 32-37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,688,978. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘978 claims anticipate the currently pending claims.
Claims 21-23, 25-30, 32-37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,667,634. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘634 claims anticipate the currently pending claims
Claims 21-23, 25-30, 32-37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,097,559. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘559 claims anticipate the currently pending claims
Claims 21-23, 25-30, 32-37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,637,869. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘869 claims anticipate the currently pending claims

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-23, 25-30, 32-37, 39, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419